Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/545,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the two claim sets is that the instant application recites bonding a sheath splice fairing, while the ‘652 claims recite a leading edge fairing.  As best understood, a sheath splice fairing is a type of leading edge fairing that is specifically placed over a splice.  Yet claim 1 does not recite the presence of the splice.  As such, structurally there is no difference between the two fairings, nor in a method of bonding such fairings.  Absent some specific structural difference between the sheath splice fairing and the leading edge fairing recited in the claim, the two terms are not substantially different enough to justify otherwise identical method claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/374,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the two claims is that the instant application recites bonding a sheath splice fairing while the ‘578 application recites bonding a sheath assembly.  Like the rejection above, a sheath splice fairing is a type of sheath assembly.  As above, claim 1 does not recite the presence of the splice.  As such, structurally there is no difference between the two fairings, nor in a method of bonding such fairings.  Absent some specific structural difference between the sheath splice fairing and the leading edge fairing recited in the claim, the two terms are not substantially .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites applying localized and constant heat and pressure to the leading edge fairing via the bond fixture.  It is unclear if the term localized and constant modifies the word heat only, or modifies both the words heat and pressure.  In other words, it is unclear if the pressure being supplied must be localized and constant.  Claim 7 recites that the pressure is localized and constant, suggesting claim 1 should be interpreted in this manner.  Yet the identical claim language in commonly assigned application 16/374,578, was amended (post a similar rejection) to explicitly state that the localized and constant only modifies the term heat.  For purposes of examination, either interpretation is viewed as within the broadest reasonable interpretation.  Claims 2-10 are rejected based on their dependence.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet.
Claim 1 recites a method of bonding a sheath splice fairing to a rotor blade.  Boschet relates to bonding a leading edge fairing onto a rotor blade, specifically removing existing fairings and bonding replacement fairings in their place.  See Boschet col. 1, ll. 5-35.  A sheath splice fairing is a specific type of leading edge fairing that is applied to a joint region between two distinct regions of a rotor body.  Such a fairing could be one of the types of damaged leading edge fairings that might be repaired using the method of Boschet.  While Boschet teaches does not explicitly teach its fairing is a sheath splice fairing, but it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use the method and structures of Boschet to repair an existing sheath splice fairing.
Boschet teaches installing the…fairing (6) about the rotor blade (7).  See Boschet col. 5, ll. 17-27 and Fig. 1.  Boschet further teaches mounting a bond fixture (1) about the…fairing.  See Boschet col. 5, ll. 25-27 and Fig. 1.  The bonding device has an induction heating means (30) that appl[ying] localized and constant heat to the leading edge.  See Boschet col. 1, ll. 47-50, col. 2, ll. 24-36, and col. 5, ll. 35-45.  The bonding device (1) also has thermo-expandable layers (5’, 5”) that expand during the heating and create bonding pressure.  See Boschet col. 52-57.  Thus the bond fixture also applies pressure as recited.  Since the layer only expands where the Claim 2 recites installing a caul assembly that is positioning within the bond fixture.  Boschet teaches the bonding device has an outer rigid yoke (2) and an inner layer (3).  The inner layer has sub-layers such as a metal plate (4), the heating means (30) and expanding layers (5’, 5”).  Any individual layer of the inner layer could be considerd the caul.  But examiner will specifically designate expanding layer 5” (the innermost expanding layer) as the caul.  
Claim 3 recites that mounting the bond fixture to the rotor blade includes tightening at least one strap about both.  Boschet teaches that the bond fixture is affixed to the rotor blade, but is silent as to what mechanism is used to keep it in place.  Some mechanism is required because Boschet teaches that the outer rigid yoke (2) is designed to constrain against excessive thermal expansion of the thermal expanding layers (5).  See Boschet col. 5, ll. 45-57.  Yet, this would only be effective against expansion along the top and bottom surfaces, where the yoke constrains the expansion on both sides.  The thermal expansion layers, however, also extend around the leading edge.  See Boschet Fig. 1. Some mechanism would be needed to prevent the entire bonding fixture from moving in chord-length direction. Thus, it would have been obvious as a matter of common sense to use some mechanism to affix the entire bond fixture to the blade.  It further would have been obvious as a matter of common sense to use a simple solution such as a strap, tightened around the entire structure.   Claim 4 recites coupling the bond fixture to [either] a trailing edge guard [or] a cuff guard mounted…opposite the bond fixture.  If a strap is used to attach the fixture, it will encircle the entire blade, including the thin trailing edge.  It would have been obvious as a matter of common sense to insert a small amount of padding to prevent damage to this thin, delicate edge.  Even a simple piece of foam or cloth meets the limitation of a trailing edge guard.
Regarding claim 5, Boschet teaches connecting a power source for the heating element.  See Boschet col. 6, ll. 1-30.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet in view of either or both of U.S. 4,855,011 to Legge.
Claim 6 recites connecting an air supply to the bond fixture to apply pressure to the leading edge fairing.  Claim 7 recites using a bladder assembly…to apply localized and constant pressure.  Boschet teaches applying pressure to the sheath during the adhesive curing operation, air supply.  Thus, a pressurized bladder was a known alternative in the rotor blade arts for supplying pressure during adhesive curing operations.  Such a bladder would produce localized and constant pressure.
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, it would have been obvious to modify Boschet to use a bladder with an air supply to supply pressure, instead of thermally expanding material.  Such a process would have been predictable because Legge shows such bladders were already being used in the field, in highly similar applications already.  
Claim 8 recites using two bladders to apply the pressure to the upper and lower blade surfaces.  Figure 2 of Legge shows two distinct bladder regions in cross-section, both labeled (36).  Legge is silent as to whether it is using a single bladder or two.  Regardless, it would have been an obvious variant to use two bladders rather than one.  Doing so would not affect the operation and would engender minimal additional structures (such as one additional air line).  It is obvious to make elements integral or separable.  See MPEP 2144.04-IV-A.  In this case, the separation or combination of the bladder sections is immaterial and are obvious variants.  Thus, when modifying Boschet to use a bladder, it would have been obvious to use two bladders.  
Claim 9 recites using a caul in cooperation with the bladder.  Legge also teaches using a caul (19) in combination with the bladder.  See Legge Fig. 2.  Similar structures also exist in Boschet (5).  Thus, when modifying Boschet to have bladders, a caul would logically also be present.  Regarding claim 10, the caul in Legge, and by extension in the modified Boschet, is positionable about the component and receivable adjacent an interior surface of the…bladder.  See Legge Fig. 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”